Citation Nr: 0125289	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  96-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision which denied the veteran's 
claim for service connection for a nervous disorder (now 
claimed as an acquired psychiatric disorder to include PTSD), 
a May 1997 RO decision which denied the veteran's claim for 
service connection for tinnitus, and an April 1999 RO 
decision which denied the veteran's claim for service 
connection for bilateral hearing loss.  

The Board notes that the veteran also appealed an RO decision 
which denied a claim for service connection for headaches.  
However, the veteran subsequently withdrew his appeal of this 
claim in August 2000.  See 38 C.F.R. § 20.204 (2001).  
Accordingly, this issue is not before the Board.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss began many years 
after his active service and was not caused by any incident 
of service.

2.  The veteran's tinnitus began many years after his active 
service and was not caused by any incident of service.

3.  An acquired psychiatric disorder began many years after 
his active service and was not caused by any incident of 
service; PTSD has not been diagnosed; and the veteran has a 
personality disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2001).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.303 (2001).

3.  An acquired psychiatric disorder including claimed PTSD 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Marine Corps from 
January 1952 to January 1954.  His service personnel records 
indicate he had service in Korea, during which time he was an 
antiaircraft artillery crewman with the 1st 90mm AAA Gun 
Batallion.  The records show no medals or other information 
which would indicate combat service.  The veteran's service 
medical records show no hearing loss, tinnitus, or 
psychiatric problems.  At the January 1954 service separation 
examination, the ears were normal, hearing was normal in both 
ears by voice testing, and the psychiatric system was normal.

Post-service VA medical records from the 1950s refer to 
physical ailments and do not indicate hearing loss, tinnitus, 
or a psychiatric disorder.  

Medical records indicate psychiatric treatment from 1971 to 
1974, and a VA psychiatric examination was provided in 1974 
for a pension claim.  These records note a diagnosis of a 
conversion type hysterical neurosis with depressive features.  
In 1974 the RO granted non-service-connected pension benefits 
based on the psychiatric condition.

Medical records from 1974 to 1975 include diagnoses of 
tinnitus and sensorineural hearing loss.  The veteran gave 
various histories for his tinnitus, including that it existed 
for 1 1/2 years, existed for 3 years, and that he had it since 
service.  In 1977 he gave a history of tinnitus for 7 years.

A number of other medical records from the 1970s to the 1990s 
refer to psychiatric problems, including anxiety and 
depression, and tinnitus and hearing loss.

The veteran submitted a claim seeking service connection for 
a nervous condition in January 1993.  In August 1995, he 
submitted a statement of stressors he claimed he experienced 
while in service.  He asserted that he witnessed comrades 
being killed by machine guns following an explosion, and also 
witnessed the suicide of another comrade while he was in 
service.  The veteran submitted an April 1996 statement from 
his brother, who related the veteran was nervous shortly 
after service and told him that he witnessed the death of 
seven of his comrades and also witnessed the suicide of 
another.

At an RO hearing in October 1996, the veteran testified that 
he sought treatment while in service for headaches and 
vomiting and some balance problems he was experiencing as a 
result of feeling nervous.  He indicated that he was given 
aspirin and valium.  He also reported that during service 
seven of his comrades were killed and he witnessed a suicide.  
He said that he sought treatment at the VA for his nervous 
condition at some point shortly after service, and was given 
medication and told that he needed psychiatric treatment.  He 
testified that he continued to be treated for his nervous 
condition over the years and had been diagnosed as having an 
hysterical neurosis.  The veteran's wife also testified 
regarding her husband's nervous condition and its effect upon 
their family life.  It was also argued that the veteran had 
PTSD from service.

The veteran filed his claim seeking service connection for 
tinnitus in February 1997.  He asserted that he has 
experienced tinnitus since his return from service in Korea, 
and that his tinnitus was the result of exposure to high-
level noises without benefit of ear protection while in 
service.

The veteran was given a VA PTSD examination in February 1997 
by a board of three psychiatrists.  The three examiners 
conducting the examination unanimously found that there was 
no evidence for a PTSD diagnosis, instead finding the veteran 
to have a histrionic personality disorder.

In a February 1998 statement, signed by the veteran's wife 
and children, his psychiatic problems and tinnitus were 
discussed.

In March 1998, the veteran had another RO hearing.  He siad 
that he first experienced buzzing in his ears while he was on 
active duty in Camp Lejeune in 1952.  He related he was later 
assigned to duty in Korea, where he served as an assistant 
gunner, and he had buzzing in his ears while he was stationed 
there.  He said he told a corpsman about the buzzing in his 
ears and was given aspirin.  Upon his discharge from service, 
the veteran claimed, he received VA treatment, and he 
received later treatment as well.

In March 1998, the veteran filed a claim for service 
connection for hearing loss, asserting that his hearing loss 
began while stationed in Camp Pendleton, California, and 
worsened while he was stationed in Korea.

In March 1999, the veteran was given a VA audiological 
examination.  He gave a history of tinnitus since noise 
exposure in sservice, and he also reported having right ear 
mastoiditis 30 years ago.  Current audiology testing showed 
bilateral sensorineural hearing loss.  A VA ear disease 
examination also given at this time noted the veteran gave a 
history of a right mastoidectomy 25 years ago, and also gave 
a history of tinnitus.  It was noted that he had bilateral 
hearing loss.  The examiner commented that tinnitus was a 
subjective complaint and can be caused by multiple conditions 
such as two point noise, high blood pressure, sensorineural 
hearing loss, ear disease, etc.

At an RO hearing in August 2000, the veteran testified that 
his hearing was affected by the noise from 90 millimeter 
cannons while he was in the National Guard of Puerto Rico in 
1951, and worsened while he was stationed in Korea during his 
period of active service.  He also asserted that he 
complained of hearing difficulty within the year following 
his discharge from service, but these complaints were made to 
a doctor who was seeing him for a nervous condition.  He 
stated that he had been seen several times by the VA for his 
hearing difficulties.

In relation to the current claims, the RO has noted the 
veteran's allegations of VA treatment for the claimed 
conditions shortly after service; the RO contacted VA medical 
facilities which indicated there is no record of the alleged 
treatment.  The file also shows the RO has made numerous 
efforts to obtain records of post-service treatment reported 
by the veteran, and he has been given the opportunity to 
submit records of any such treatment.

Analysis

Initially, the Board notes that in correspondence, rating 
decisions, statements of the case, supplemental statements of 
the case, and in discussions at personal hearings, the RO has 
notified the veteran of the evidence necessary to 
substantiate his claims for service connection.  Identified 
medical records have been sought or obtained, and VA 
examinations have been provided.  The notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

A.  Service connection for bilateral hearing loss

Service connection may be granted for a disability resulted 
from an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  For the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Review of the veteran's service medical records shows no 
hearing loss during his 1952-1954 active duty, and his 
hearing was normal in both ears at his discharge examination.  
While the veteran served in Korea, it is not shown that he 
engaged in combat, and the provisions of 38 U.S.C.A. § 1154 
are inapplicable.  There is no evidence of sensorineural 
hearing loss within the year after service, as required for a 
presumption of service connection.  

Hearing loss in both ears is first shown in the 1970s, many 
years after service.  While the veteran argues that such 
hearing loss is due to noise exposure in service, as a layman 
he has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no competent medical evidence to 
link hearing loss, first shown many years after service, with 
the veteran's active duty.  Given the negative service 
medical records and the absence of documented hearing loss 
for so long after service, an informed medical opinion to 
link the hearing loss with service would not be feasible.

The weight of the credible evidence demonstrates that the 
veteran's bilateral hearing loss began many years after 
service and was not caused by any incident of service.  The 
veteran's hearing loss was not incurred in or aggravated by 
his period of service.  As the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




B. Service connection for tinnitus

Service medical records from the veteran's 1952-1954 active 
duty also show no tinnitus, and this condition is first noted 
in the 1970s, many years after service.  There is no 
competent medical evidence of record linking the veteran's 
tinnitus with his period of service.  Given the negative 
service medical records and the absence of documented 
tinnitus for so long after service, an informed medical 
opinion to link the condition with service would not be 
feasible.  Not only are the veteran's statements as to when 
his tinnitus began inconsistent, they do not constitute 
competent evidence to establish the cause of his tinnitus.  
See Espiritu, supra.

The weight of the credible evidence demonstrates that the 
veteran's tinnitus began many years after service and was not 
caused by any incident of service.  The veteran's tinnitus 
was not incurred in or aggravated by his period of service.  
As the preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert, supra.

C.  Service connection for an acquired psychiatric disorder 
 to include PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the standards of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  A personality disorder is not a disability for 
VA compensation purposes and may not be service connected.  
38 C.F.R. § 3.303(c).

The veteran's service medical records from his 1952-1954 
active duty show no psychiatric disorder.  A psychiatric 
disorder is first shown after service in the early 1970s, 
many years after active duty.  There have been various 
diagnoses since the 1970s, including a psychoneurosis, but 
the medical evidence does not link the condition to service.  
The veteran has not been diagnosed with PTSD, and PTSD was 
ruled out at a VA examination.  Among other requirements, 
service connection for PTSD requires a diagnosis of the 
condition, and the veteran does not have this.  One diagnosis 
which appears in the records is a personality disorder; such 
is not an acquired psychiatric disorder, and by law it may 
not be service connected.

The weight of the credible evidence demonstrates that an 
acquired psychiatric disorder began many years after service 
and was not caused by any incident of service, and the 
veteran does not have PTSD.  An acquired psychiatric disorder 
including PTSD was not incurred in or aggravated by active 
service.  As the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder 
including PTSD, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b);  
Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric condition to 
include PTSD is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals



 


